Opinion by
Woodside, J.,
The claimant in this unemployment compensation case was denied benefits for the period involved in this appeal by the bureau, referee, and board on the ground that she refused without good cause to accept suitable work.
There is nothing unique about the facts oí the case, and there are no principles of law involved which have not been frequently stated. The evidence and the law justify the decision of the board. We see no reason to outline the facts or restate the principles of law applicable to them as the appellant did not appear at the argument either in person or by counsel, nor did she file any brief with this Court.
Decision affirmed.